DETAILED ACTION
This Office Action is sent in response to Applicant's Communication received 08/31/2021 for 17435065. Claims 1-10 are presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2021 was filed before the mailing date of a first action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities.
Claim 2 recites "the amount" which is unclear if the amount refers to the "amount of the cursor operation required for the user to move the cursor from the one item image to the another item image" as recited in parent claim 1 or the "amount of the cursor operation" against which the amount being required for the user to move the cursor from the one item image to the another item image is compared and has been interpreted as "[[the]] --an-- amount".
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a receiver configured to receive []”, “a controller configured to cause []”, “a calculator configured to … calculate []”, “a determiner… configured to… determine []”, “a measurer configured to measure” in claims 1-2, 4-8, and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure ("processing device 11 serves as a receiver 111, a controller 112, a determiner 113, a calculator 114 and a measurer 115 by executing the control program P1", "processing device 11 is a processor that controls the entire information processing apparatus 10" [Specification, para 0020, 0015]) described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth (US 20090027337 A1) in view of Bailey et al. (US 20190377487 A1).

As to claim 1, Hildreth discloses an information processing apparatus that displays item images and a cursor on a display [Fig. 1, para 0044, 0047, 0049, system displays user interface including and cursor], the information processing apparatus comprising:
a receiver configured to receive operation information corresponding to details of a cursor operation of allowing a user to move the cursor [para 0047-0048, 0091, device includes processor capturing user motion to control cursor movement];
a controller configured to cause the display to display the cursor, based on the operation information [para 0047-0048, 0091, device includes user interface displaying cursor mapped to captured user motion]; and
a calculator configured to, when the operation information includes an instruction to move the cursor positioned in one item image out of the item images toward another item image adjacent to the one item image, calculate an arrangement … of item images arranged in a direction of movement of the cursor from the one item image [Fig. 34, para 0196-0197, system determines selection of new item (read: arrangement of item images) when user input moves cursor from initially selected item toward adjacent item].
However, Hildreth does not specifically disclose an arrangement density of item images, wherein the controller is configured to reduce an amount of the cursor operation required for the user to move the cursor from the one item image to the another item image to be within a range not below a predetermined lower limit value as the arrangement density calculated by the calculator increases.
Bailey discloses an arrangement density of item images [para 0149, distance between object and cursor], wherein the controller is configured to reduce an amount of the cursor operation required for the user to move the cursor from the one item image to the another item image to be within a range not below a predetermined lower limit value as the arrangement density calculated by the calculator increases [para 0149, 0153, increase attractive force as distance between cursor and object decreases, note decreasing cursor and object distance increases an amount of objects in the displayed area and falls under the broadest reasonable interpretation of density, also note increasing attractive force continues cursor movement if user releases user input and thus reduces an amount of cursor operation required to move cursor].
Hildreth and Bailey are analogous art to the claimed invention being from a similar field of endeavor of user selection interface systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the item arrangement as disclosed by Hildreth with calculating an arrangement density and modifying cursor operation based on the arrangement density as disclosed by Bailey with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Hildreth as described above to more easily select objects [Bailey, para 0149].

As to claim 2, Hildreth discloses the information processing apparatus according to claim 1, wherein the controller is configured to set an amount of the cursor operation, the amount being required for the user to move the cursor from the one item image to the another item image, to be within a predetermined range with respect to an amount of the cursor operation [Fig. 34, para 0098, 0196-0197, determine distance cursor moves between adjacent items to select items (read: amount of cursor operation), where cursor position is mapped to user gesture input performed within detection region (read: predetermined range)], the amount being required for moving the cursor in a region other than the item images by the same distance as a distance by which the user moves the cursor from the one item image to the another item image [Fig. 34, para 0141, 0196-0197, items are distributed evenly along guide line, thus distance over which cursor moves between respective adjacent items are the same].

As to claim 3, Hildreth discloses the information processing apparatus according to claim 1.
However, Hildreth does not specifically disclose wherein the controller causes the cursor to skip over a region between the one item image and the another item image and move to the inside of the another item image.
Bailey discloses wherein the controller causes the cursor to skip over a region between the one item image and the another item image and move to the inside of the another item image [para 0148-0149, 0153, snap (read: skip) cursor over remaining distance (read: region) onto desired object].
Hildreth and Bailey are analogous art to the claimed invention being from a similar field of endeavor of user selection interface systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the cursor movement as disclosed by Hildreth with skipping a cursor over a region as disclosed by Bailey with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Hildreth as described above to more easily select objects [Bailey, para 0149].

As to claim 4, Hildreth discloses the information processing apparatus according to claim 1, wherein:
 the controller is configured to provide a boundary line between the one item image and the another item image [Fig. 34, para 0196-0197, system determines guide line between two adjacent items],
when the cursor is positioned in a region between the boundary line and the one item image, the controller is configured to determine that the one item image is selected with the cursor [Fig. 34, para 0197, select left item when cursor moves left of line, note region including predetermined distance beyond line towards item], and
when the cursor is positioned in a region between the boundary line and the another item image, the controller is configured to determine that the another item image is selected with the cursor [Fig. 34, para 0194, select right item when cursor moves right of line, note region including predetermined distance beyond line towards item].

As to claim 5, Hildreth discloses the information processing apparatus according to claim 1, further comprising a determiner, wherein:
the determiner is configured to, when the operation information includes an instruction to move the cursor from the inside to the outside of the one item image, determine whether there is the another item image within a predetermined distance in a direction of movement of the cursor from the one item image [Fig. 34, para 0196-0197, system determines item selection by moving cursor from one item to adjacent item],
when a result of determination made by the determiner is affirmative, the controller is configured to provide, inside the one item image, a … region … [Fig. 34, para 0196-0197, move cursor from initially selected item to adjacent item].
However, Hildreth does not specifically disclose when a result of determination made by the determiner is affirmative, the controller is configured to provide, inside the one item image, a deceleration region in which an amount of movement of the cursor per amount of the cursor operation decreases, when the result of determination made by the determiner is negative, the controller is configured not to provide, inside the one item image, the deceleration region.
Bailey discloses:
a deceleration region in which an amount of movement of the cursor per amount of the cursor operation decreases [Figs. 15A-15B, para 0154, 0160-0161, activate attractive effect when cursor within distance threshold of two objects, where attractive effect requires additional input movement to detach cursor from selected object],
when the result of determination made by the determiner is negative, the controller is configured not to provide, inside the one item image, the deceleration region [para 0160-0162, do not render focus indicator or attractive effect when cursor not within distance threshold]
Hildreth and Bailey are analogous art to the claimed invention being from a similar field of endeavor of user selection interface systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the item region as disclosed by Hildreth with the deceleration region as disclosed by Bailey with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Hildreth as described above to more easily identify cursor location [Bailey, para 0158].

As to claim 6, Hildreth discloses the information processing apparatus according to claim 1, wherein as an amount of an input operation indicated by the operation information increases, the controller is configured to increase an amount of movement of the cursor per amount of the cursor operation in which the cursor is moved by the user [para 0105, 0107-0108, 0116, map cursor positional motion in relationship with user gesture motion].

As to claim 7, Hildreth discloses the information processing apparatus according to claim 1, wherein the receiver is configured to receive the operation information based on data from an imaging device that detects a gesture of the user [para 0052-0053, device includes camera detecting input from user performing gestures].

As to claim 8, Hildreth discloses the information processing apparatus according to claim 7, further comprising
a measurer configured to measure a range in which the hand of the user is movable [Fig. 6, para 0041-0042, 0047, 0079-0080, processor defines detection region (read: range) estimating user hand reach],
wherein the controller is configured to determine an amount of movement of the cursor per amount of the cursor operation, based on a measurement result by the measurer [para 0105, 0107-0109, map cursor position in relationship with user input position as detected in detection region].

As to claims 9 and 10, Hildreth and Bailey, combined at least for the reasons above, disclose the information processing apparatus according to claim 2 comprising limitations substantially similar to those recited in claims 3 and 4, respectively, and are rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arneson et al. (US 20090031257 A1) generally discloses applying cursor forces when a threshold characteristic is met and removing cursor forces when the threshold characteristic is not met.
Masanori (JP 2001125703 A, machine translation provided and retrieved from https://globaldossier.uspto.gov/#/details/JP/30572199/A/115262, June 2022) generally discloses cursor movement where the cursor skips regions between adjacent items.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145